Per Curiam:
This appeal, is from an order denying a motion to continué a .temporary injunction to restrain the defendant, an owner of real estate adjoining the plaintiff’s premises, from interfering-with the front wall of the plaintiff’s house while making alterations on the building erected on his own land. , .
- In view of the nature of the contest between .thesé parties, the doubt existing concerning the-true boundary line of their respective properties, and the conflict concerning acquiescence in the acts of the defendant, which are made the basis of the plaintiff’s cause of action, we think their rights- should not be determined upon affida*197vits, but only after a full trial of the cause. It may be said, in addition, that it is quite plain that the reinstatement of the temporary injunction vacated by the order appealed from would cause vastly more injury to the defendant than benefit to the plaintiff,, and under such circumstances and in such a case the general rule referred to in Brower v. Williams (44 App. Div. 340) applies. In reaching this conclusion, we wish it to be distinctly understood that • we express no opinion whatever respecting the merits of the ease, either as to the disputed questions of fact or the propositibns of law involved in the action.
The order should be affirmed, with ten dollars costs and disbursements.
Present — Van Brunt, P. J., Patterson, O’Brien, Ingraham and Hatch, JJ.
Order affirmed, with ten dollars costs and disbursements.